DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Status of Claims
Claims 1 – 20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 6, 10 – 13, 16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hildreth et al. (US 2017/0278304).
As to claim 1, Hildreth discloses a method, comprising: receiving a first rendered image comprising content associated with a viewer reference frame (virtual image 310 of fig. 3 [0039]); receiving a second rendered image comprising content associated with a manipulator reference frame (segmented image 308 of fig. 3 [0038 – 0039]); reprojecting the first rendered image based on a head pose of a user to thereby produce a first reprojected image (virtual image 310 may be part of a VR simulation (e.g., a game) in which the user 202 is currently engaged [0039] wherein while tracking head pose of the HMD [0024 – 0026]); reprojecting the second rendered image based on the head pose of the user and a pose of the manipulator to thereby produce a second reprojected image (segmented image 308 of fig. 3 that includes image data of only the hand 210 [0038]); and outputting the first reprojected image and the second reprojected image for display as a composited image (composite image 312 of fig. 3).
As to claim 2 (dependent on 1), Hildreth discloses the method, further comprising compositing the first reprojected image and the second reprojected image to thereby produce the composited image (composite image 312 of fig. 3), wherein the reprojecting and the compositing is performed at a same device (HMD 204 of fig. 2 [0038 – 0039]).
As to claim 3 (dependent on 1), Hildreth discloses the method, wherein a first device reprojects the first rendered image and the second rendered image (a portion of VR engine 122 generates images 308 and 310 [0038 – 0039]), and wherein a second device composites the first reprojected image and the second reprojected image and outputs the composited image via a display (a portion of VR engine 122 then overlays the segmented image 308 onto the virtual image 310 to present a combined image 312 to the user 202 via display 126, [0039]).
As to claim 4 (dependent on 1), Hildreth discloses the method, further comprising reprojecting the composited image based on a most recently determined head pose of the user (VR engine 122 renders image using provided sensor 107 data indicating head pose of HMD [0024 – 0027]).
As to claim 5 (dependent on 3), Hildreth discloses the method, wherein the manipulator reference frame corresponds to one or more of a hand of the user and an input device operated by the user (image 308 of hand of the user 210 of fig. 3).
As to claim 6 (dependent on 1), Hildreth discloses the method, wherein the second rendered image comprises content associated with a first manipulator reference frame corresponding to a left manipulator and content associated with a second manipulator reference frame corresponding to a right manipulator (integration of the visual images of the physical environment 200 into VR may allow the user 202 to correctly orient their hands 210 on the keyboard 214 [0037], hands i.e. left and right).
As to claim 10 (dependent on 1), Hildreth discloses the method, wherein the first reprojected image (310 of fig. 3) and the second reprojected image (308 of fig. 3) are output for display as the composited image (composite image 312 of fig. 3) on an at least partially transparent display (generating partially transparent display by combining camera image [0032 – 0037]).
As to claim 11, Hildreth discloses a computing device, comprising: a logic subsystem(VR engine 122 of fig. 1); and a storage subsystem comprising instructions executable by the logic subsystem (memory 116 comprising software 118 of fig. 1) to receive a first rendered image comprising content associated with a viewer reference frame (virtual image 310 of fig. 3 [0039]); receive a second rendered image comprising content associated with a manipulator reference frame (segmented image 308 of fig. 3 [0038 – 0039]); reproject the first rendered image based on a head pose of a user to thereby produce a first reprojected image (virtual image 310 may be part of a VR simulation (e.g., a game) in which the user 202 is currently engaged [0039] wherein while tracking head pose of the HMD [0024 – 0026]); reproject the second rendered image based on the head pose of the user and a pose of the manipulator to thereby produce a second reprojected image (segmented image 308 of fig. 3 that includes image data of only the hand 210 [0038]); and output the first reprojected image and the second reprojected image for display as a composited image (composite image 312 of fig. 3).
As to claim 12 (dependent on 11), Hildreth discloses the device, further comprising instructions executable by the logic subsystem to composite the first reprojected image and the second reprojected image to thereby produce the composited image (a portion of VR engine 122 then overlays the segmented image 308 onto the virtual image 310 to present a combined image 312 to the user 202 via display 126, [0039]).
As to claim 13 (dependent on 11), Hildreth discloses the device, wherein the second rendered image comprises content associated with a first manipulator reference frame corresponding to a left manipulator and content associated with a second manipulator reference frame corresponding to a right manipulator (integration of the visual images of the physical environment 200 into VR may allow the user 202 to correctly orient their hands 210 on the keyboard 214 [0037], hands i.e. left and right).
As to claim 16 (dependent on 11), Hildreth discloses the device, further comprising instructions executable to reproject the composited image based on a most recently determined head pose of the user (VR engine 122 renders image using provided sensor 107 data indicating head pose of HMD [0024 – 0027]).


As to claim 18, Hildreth discloses a method, comprising: receiving a first rendered image comprising mixed reality content associated with a reference frame of a user (virtual image 310 of fig. 3 [0039]); receiving a second rendered image comprising mixed reality content associated with a reference frame of a manipulator controlled by the user (segmented image 308 of fig. 3 [0038 – 0039]); reprojecting the first rendered image based on a head pose of the user to thereby produce a first reprojected image (virtual image 310 may be part of a VR simulation (e.g., a game) in which the user 202 is currently engaged [0039] wherein while tracking head pose of the HMD [0024 – 0026]); reprojecting the second rendered image based on the head pose of the user and a pose of the manipulator to thereby produce a second reprojected image (segmented image 308 of fig. 3 that includes image data of only the hand 210 [0038]); and outputting the first reprojected image and the second reprojected image for display as a composited image on a mixed reality display (composite image 312 of fig. 3).
As to claim 19 (dependent on 18), Hildreth discloses the method, further comprising compositing the first reprojected image and the second reprojected image to thereby produce the composited image (composite image 312 of fig. 3), wherein the reprojecting and the compositing is performed at a same device (HMD 204 of fig. 2 [0038 – 0039]).



Allowable Subject Matter
Claims 7, 8, 9, 14, 15, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 7. The method of claim 1, wherein the second rendered image comprises content associated with a first manipulator reference frame corresponding to one of a left manipulator and a right manipulator, the method further comprising receiving a third rendered image comprising content associated with a second manipulator reference frame corresponding to the other of the left manipulator and the right manipulator; reprojecting the third rendered image based on the head pose of the user and a pose of the other of the left manipulator and the right manipulator to thereby produce a third reprojected image; and outputting the first reprojected image, the second reprojected image, and the third reprojected image for display as a composited image.
As to claim 8, the Prior Art of record fails to disclose the method of claim 1, further comprising receiving a plurality of motion vectors representing motion in the second rendered image, and updating one or more of the plurality of motion vectors based of the pose of the manipulator. (Emphasis Added.)
As to claim 9, the Prior Art of record fails to disclose the method of claim 1, wherein the second rendered image is reprojected based on a first pose of the manipulator at a render time of the second rendered image and also based on a second pose of the manipulator determined later than the first pose. (Emphasis Added.)
As to claim 14, the Prior Art of record fails to disclose the computing device of claim 11, wherein the second rendered image comprises content associated with a first manipulator reference frame corresponding to one of a left manipulator and a right manipulator, further comprising instructions executable to receive a third rendered image comprising content associated with a second manipulator reference frame corresponding to the other of the left manipulator and the right manipulator; reproject the third rendered image based on the head pose of the user and a pose of the other of the left manipulator and the right manipulator to thereby produce a third reprojected image; and output the first reprojected image, the second reprojected image, and the third reprojected image for display as a composited image. (Emphasis Added.)
As to claim 15, the Prior Art of record fails to disclose the computing device of claim 11, further comprising instructions executable to receive a plurality of motion vectors representing motion in the second rendered image, and update one or more of the plurality of motion vectors based of the pose of the manipulator. (Emphasis Added.)
As to claim 17, the Prior Art of record fails to disclose the computing device of claim 11, wherein the second rendered image is reprojected based on a first pose of the manipulator at a render time of the second rendered image and also based on a second pose of the manipulator determined later than the first pose. (Emphasis Added.)
As to claim 20, the Prior Art of record fails to disclose the method of claim 18, wherein the second rendered image is reprojected based on a first pose of the manipulator at a render time of the second rendered image and also based on a second pose of the manipulator determined later than the first pose. (Emphasis Added.)

Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive. 
As to Applicant’s argument that: “claim 1 recites receiving a first rendered image comprising content associated with a viewer reference frame, and receiving a second rendered image comprising content associated with a manipulator (i.e. hand) reference frame, in contrast, Hildreth does not disclose at least these elements of claim  1,” the Examiner respectfully disagrees. Hildreth discloses receiving a first rendered image comprising content associated with a viewer reference frame (virtual image 310 of fig. 3, wherein the image 310 is a part of a VR simulation (e.g., a game) in which the user 202 is currently engaged [0039]); receiving a second rendered image comprising content associated with a manipulator reference frame (segmented image 308 of fig. 3 that includes image data of only the hand 210 [0038 – 0039]).

As to Applicant’s argument that: “The hand image is not rendered, but rather is segmented from a larger captured image of a physical scene,” the Examiner respectfully disagrees. Segmented image 308 of fig. 3 is generated and provided by the VR engine 122 [0038].

As to Applicant’s argument that: “Hildreth does not disclose rendered content associated with a reference frame of the hand, instead, Hildreth merely combines the image of the hand with a rendered virtual image,” the Examiner respectfully disagrees. Segmented image of only the hand 308 is provided by the VR engine 122, the image of the hand is rendered by the engine to be overlaid to create combined image 312 [0038 – 0039]. 

As to Applicant’s argument that: “Hildreth does not teach reprojection in any form,” the Examiner respectfully disagrees. Hildreth discloses providing virtual image 310 to create the combined image 312, while the pose of HMD is tracked [0026], the providing of the virtual image while HMD is being tracked to create combined image is interpreted as reprojecting.

As to Applicant’s argument that: “Hildreth does not teach reprojection in any form; As mentioned above and described throughout Applicant's specification, reprojection compensates for changes in pose, such as head pose, and may include adjusting image pixel positions prior to displaying the image,” the Examiner respectfully disagrees. Hildreth discloses providing virtual image 310 to create the combined image 312 while the pose of HMD is being tracked [0026], the providing of the virtual image to create combined image while the pose of HMD being tracked is interpreted as reprojection. Additionally, reprojection to compensate for changes in pose was not claimed.

As to Applicant’s argument that: “Hildreth does not disclose any process, and does not include the term "reprojection." No object in Hildreth is adjusted based upon changes in pose,” the Examiner respectfully disagrees. Reprojection is interpreted as providing virtual image to create combined image by the VR engine 122 while the pose of HMD is being tracked [0026]. Hildreth discloses tracking a pose of HMD 100 [0026], the visual images 103 captured by visual camera 102 as well as the depth information 105 generated by depth camera 104 and the data generated by sensor 107 may be provided to the VR engine 122 [0027]. The VR engine 122 may then render or otherwise generate visual elements of the VR scene in an image on the HMD 100.
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623